  Case 15-28575         Doc 74     Filed 03/05/19 Entered 03/05/19 12:51:04              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-28575
         JOCELYN MORRIS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/20/2015.

         2) The plan was confirmed on 01/25/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/06/2018.

         6) Number of months from filing to last payment: 40.

         7) Number of months case was pending: 43.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $135,818.00.

         10) Amount of unsecured claims discharged without payment: $110,539.05.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-28575       Doc 74        Filed 03/05/19 Entered 03/05/19 12:51:04                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $38,333.72
       Less amount refunded to debtor                             $46.64

NET RECEIPTS:                                                                                   $38,287.08


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                     $0.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,714.03
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $1,714.03

Attorney fees paid and disclosed by debtor:                 $4,000.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ALLIANCE ONE RECEIVABLES MNGT    Unsecured          61.39           NA              NA            0.00       0.00
AMERICAN EXPRESS                 Unsecured      2,072.00       2,257.67        2,257.67      2,257.67        0.00
AMERICAN HONDA FINANCE CORP      Secured        5,000.00       8,901.62        8,901.62      8,901.62     558.13
AMERICAN HONDA FINANCE CORP      Unsecured      5,604.00            NA              NA            0.00       0.00
AMERICAN PROPERTY MGMT OF ILL    Unsecured           0.00           NA              NA            0.00       0.00
ARS National Services            Unsecured           0.00           NA              NA            0.00       0.00
BANK OF AMERICA                  Unsecured      4,122.00            NA              NA            0.00       0.00
BANK OF AMERICA                  Unsecured      7,369.20            NA              NA            0.00       0.00
BANK OF AMERICA                  Unsecured      3,349.45       3,349.45        3,349.45      3,349.45        0.00
BANK OF AMERICA                  Secured       75,000.00            NA              NA            0.00       0.00
CAPITAL ONE BANK USA             Unsecured      1,641.00       1,724.92        1,724.92      1,724.92        0.00
CAPITAL ONE BANK USA             Unsecured      3,603.00       3,700.22        3,700.22      3,700.22        0.00
CAPITAL ONE NA                   Unsecured         241.62        241.62          241.62        241.62        0.00
CEDAR RUN HOMEOWNERS CORP        Unsecured         500.00           NA              NA            0.00       0.00
CEDAR RUN PHASE IX CONDO ASSO    Secured        4,899.31            NA              NA            0.00       0.00
CEDAR RUN PHASE IX CONDO ASSO    Unsecured            NA            NA              NA            0.00       0.00
CHASE CC                         Unsecured      1,111.00            NA              NA            0.00       0.00
CHASE CC                         Unsecured         741.00           NA              NA            0.00       0.00
CHASE CC                         Unsecured      1,229.00            NA              NA            0.00       0.00
CHASE CC                         Unsecured      1,782.00            NA              NA            0.00       0.00
CITY OF CHICAGO                  Unsecured           0.00      3,479.81        3,018.81      3,018.81        0.00
CITY OF CHICAGO                  Unsecured            NA       1,758.38        1,758.38      1,758.38        0.00
CITY OF CHICAGO                  Unsecured            NA       4,325.59          943.59        943.59        0.00
CITY OF CHICAGO                  Unsecured            NA       3,298.85        3,298.85      3,298.85        0.00
CITY OF CHICAGO                  Unsecured            NA         903.30          903.30        903.30        0.00
CITY OF CHICAGO                  Unsecured            NA       2,573.80        2,573.80      2,573.80        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured     19,200.00            NA              NA            0.00       0.00
CITY OF ROCKFORD                 Unsecured          56.73           NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured      1,015.01         946.11          946.11        946.11        0.00
COOK COUNTY TREASURER            Secured        2,469.89            NA              NA            0.00       0.00
DISCOVER BANK                    Unsecured            NA         460.45          460.45        460.45        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-28575       Doc 74        Filed 03/05/19 Entered 03/05/19 12:51:04                     Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim           Claim         Claim        Principal        Int.
Name                                 Class   Scheduled        Asserted      Allowed         Paid           Paid
ECAST SETTLEMENT CORP            Unsecured         815.00          815.93        815.93        815.93          0.00
EVERHOME MORTGAGE                Secured      190,000.00              NA            NA            0.00         0.00
FEDERAL NATIONAL MTG ASSOC       Secured              NA         9,142.28          0.00           0.00         0.00
FEDERAL NATIONAL MTG ASSOC       Secured      126,000.00      157,900.78           0.00           0.00         0.00
Fullett Rosenlund Anderson PC    Unsecured      6,401.00              NA            NA            0.00         0.00
GC SERVICES                      Unsecured           0.00             NA            NA            0.00         0.00
Heil Heil & Golee                Unsecured           0.00             NA            NA            0.00         0.00
ILLINOIS HOUSING DEV AUTHORITY   Secured       37,426.00              NA            NA            0.00         0.00
ILLINOIS HOUSING DEV AUTHORITY   Unsecured     37,426.00              NA            NA            0.00         0.00
JOHNSON BLUMBERG & ASSOC         Unsecured           0.00             NA            NA            0.00         0.00
KOVITZ SHIFRIN NESBIT            Unsecured           0.00             NA            NA            0.00         0.00
LTD FINANCIAL SERVICES LP        Unsecured           0.00             NA            NA            0.00         0.00
MARIO TARARA                     Unsecured         200.00             NA            NA            0.00         0.00
NICOR GAS                        Unsecured         993.07        1,120.20      1,120.20      1,120.20          0.00
ROCK RIVER WATER RECLAMATION     Unsecured          19.90             NA            NA            0.00         0.00
THE BANK OF NEW YORK MELLON      Unsecured     25,967.00             0.00          0.00           0.00         0.00
THE BANK OF NEW YORK MELLON      Secured       25,967.00       32,216.05           0.00           0.00         0.00
VERIPRO SOLUTIONS INC            Unsecured     24,715.83              NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                               Claim            Principal                Interest
                                                             Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                          $0.00              $0.00                   $0.00
      Mortgage Arrearage                                        $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                               $8,901.62          $8,901.62                 $558.13
      All Other Secured                                         $0.00              $0.00                   $0.00
TOTAL SECURED:                                              $8,901.62          $8,901.62                 $558.13

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00                $0.00                 $0.00
       Domestic Support Ongoing                                 $0.00                $0.00                 $0.00
       All Other Priority                                       $0.00                $0.00                 $0.00
TOTAL PRIORITY:                                                 $0.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                             $27,113.30           $27,113.30                    $0.00


Disbursements:

       Expenses of Administration                               $1,714.03
       Disbursements to Creditors                              $36,573.05

TOTAL DISBURSEMENTS :                                                                           $38,287.08



UST Form 101-13-FR-S (09/01/2009)
  Case 15-28575         Doc 74      Filed 03/05/19 Entered 03/05/19 12:51:04                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
